Title: Enclosure: Statement F: [Statement Showing the Surplus of the Revenue], 16 January 1793
From: Treasury Department
To: 



Statement F.

  A Statement Shewing the Surplus of the Revenue Appropriated to the Purchase of the Public Debt by the Act of Congress of the 12th of Augt. 1790


  Net amount of Duties arising from Imports and Tonnage, from the first day of August 1789 to the last day of December 1790, inclusively
  }
  3,131,667. 94


  Amount of monies received from Nathaniel Gilman, late receiver of continental taxes
  }
     3,225. 70


  
  
  3,134,893. 64




Appropriations. vizt.

  1789
  Aug
  20
  An Act providing for the expenses which may attend Negotiations or Treaties with the Indian Tribes and the appointment of Commissioners for managing the same
  20,000.  
  


  
  Sepr.
  29
  An Act making appropriations for the present Year
  639,000.  
  


  1790.
  Mar
  26
  An Act making Appropriations for the support of government for the Year 1790}
   
   The amount of the expenses arising from, and incident to the Sessions of Congress which happened in the Year 1790, being 203,167.22/100 Dollars, is included in this sum.


  754,658.99
  


  
  July
  1
  An Act providing the means of intercourse between the United States and Foreign Nations
  80,000.  
  


  
  
  “
  An Act to satisfy the claims of John McCord against the United States
  1,309.71
  


  
  
  22
  An Act providing for holding a treaty or treaties to establish peace with the Indian Tribes
  20,000.  
  


  
  Aug
  4
  An Act to provide more effectually for the collection of duties imposed by Law on Goods Wares and Merchandize
  10,000.  
  


  
  
  10
  An Act authorizing the Secretary of the Treasury to finish the light house on Portland head in the District of Main.
  1,500.  
  


  
  
  11
  An Act for the relief of Disabled Soldiers and Seamen lately in the service of the United States, and of certain other persons
  548.57
  


  
  
  12
  An Act making certain appropriations therein mentioned
  233,219.97
  


  
  
  
  
  
  1,760,237. 24


  
  
  
  Surplus of the Revenue on the last day of December 1790.
  
  1,374,656. 40




A Statement of the Sums which have been applied to the purchase of the Public Debt


Dollars Cents


The Amount heretofore reported to Congress by the Commissioners for purchasing the Public Debt, down to the 17th of November 1792 is in Specie
967,821. 65


Since that date there has been applied to the same purpose through the agency of Samuel Meredith the sum of
15,098. 11


And through Jonathan Burrall in New York
   50,000.  ..


Total Amount in Specie
1,032,919. 76


Treasury DepartmentJanuary 16th 1793
